Citation Nr: 0501786	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  95-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for squamous metaplasia 
and ovarian cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran; the veteran and her spouse




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision 
rendered by the Atlanta, Georgia, Regional Office (the RO) of 
the Department of Veterans Appeals (VA).  The veteran 
indicated disagreement with that decision, with regard to 
claims of entitlement to service connection for bilateral 
knee disability and for squamous metaplasia and residuals of 
ovarian cysts and, following issuance of a statement of the 
case, perfected her appeal with the submission of a 
substantive appeal (VA Form 9) in September 1994.

A personal hearing was held before a Veterans Law Judge, 
sitting at the RO, in December 1996.  A transcript of that 
hearing is associated with the veteran's claims folder.

In March 2004, the RO again, in pertinent part, denied the 
veteran's claims; she was thereafter furnished with a 
supplemental statement of the case.  Another personal 
hearing, held before a second Veterans Law Judge, was held at 
the RO in August 2004.  The transcript of that hearing is 
also associated with the veteran's claims folder.

In view of the fact that two Veterans Law Judges have held 
hearings on the matters on appeal, an expanded panel of 
Veterans Law Judges, to include those judges who held those 
hearings, will review the veteran's claims.

The issue of entitlement to service connection for squamous 
metaplasia and ovarian cyst removal is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In its March 2004 rating decision, the RO granted service 
connection for cervical strain, lumbar strain, and right 
temporomandibular joint syndrome, each of which was rated as 
10 percent disabling.  The RO, in that decision, also awarded 
an earlier effective date for a 10 percent rating in effect 
for right carpal tunnel syndrome.  The veteran has not 
indicated disagreement with those decisions, and they are not 
before the Board at this time.  See 38 C.F.R. § 20.200 
(2004).


FINDING OF FACT

Competent medical evidence does not demonstrate the 
manifestation of a disability of either knee.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a bilateral knee disability, characterized as bilateral knee 
overuse syndrome.  She is also seeking service connection for 
squamous metaplasia and ovarian cyst removal, which is the 
subject of the REMAND decision, below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for certain provisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
are not relevant here the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In this case, a VCAA letter was sent to the veteran, with a 
copy to her accredited representative, in November 2001.  The 
RO informed the veteran of the evidence needed to 
substantiate her claim by informing her of VA's obligation to 
assist her in obtaining the evidence needed to substantiate 
her claim and to assist her in developing the relevant 
evidence.  Specifically, the RO instructed her to submit 
medical evidence showing that she currently had the claimed 
disorder, that she incurred a related disease or injury 
during service, and medical evidence showing that the 
disorder was related to the injury or disease that occurred 
during service.  The RO also instructed her to submit medical 
records of treatment received for the claimed disorder since 
her separation from service.  The RO informed her that 
although VA would try to obtain any identified medical 
records on her behalf, she was responsible for seeing that 
the records were submitted to VA. 

Crucially, the veteran was informed by means of that letter 
as to what evidence she was required to provide and what 
evidence VA would attempt to obtain on her behalf.  The Board 
finds that this letter properly notified the veteran as to 
which portion of required information and evidence is to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran, satisfying the statute and 
the Court's concerns in Quartuccio.  The Board also notes 
that the supplemental statement of the case furnished to the 
veteran and her representative in April 2004 set forth the 
regulations, at 38 C.F.R. § 3.159, by which VA implemented 
the VCAA.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in 
September 1993, many years prior to the enactment of the 
VCAA; clearly, VA could not anticipate this legislation.  
However, the RO readjudicated the veteran's claim in March 
2004, subsequent to the issuance of the VCAA letter in 
November 2001, and again in April 2004, as indicated by the 
supplemental statement of the case issued in that month.  The 
VCAA notice requirements have been satisfied.   

The November 2001 VCAA letter expressly notified the veteran 
that she was to submit any additional evidence within 60 
days.  However, it also advised her that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The claim was 
thereafter readjudicated subsequent to the expiration of that 
one-year period.  In addition, it is noted that the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§ ____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in 38 U.S.C.A. 
§ 5103 shall be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period referred to in that subsection.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran's service 
medical records have been obtained, as well as the reports of 
VA examinations conducted in September 1992, March 1997 and 
February 2003.  There is no indication that any relevant 
evidence exists which has not been obtained, and the veteran 
and her accredited representative have pointed to no such 
evidence.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  In December 1996 and August 2004, she presented 
testimony before the Board at regional office personal 
hearings, per her request.

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, on 
either a direct or secondary service connection basis, a 
claimant must first have the disability for which service 
connection is sought.  In Brammer v. Derwinski, 3 Vet. App. 
223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  A "current disability" means a disability shown by 
competent medical evidence to exist.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

Factual Background

The veteran's service medical records show that, in August 
1983, she was seen with complaints of bilateral knee pain.  
The assessment was overuse, rule out early stress reaction.  
An October 1989 periodic service medical examination notes, 
with regard to the spine and other musculoskeletal systems, 
"full range of motion with restrictions"; the report, 
however, does not further identify the musculoskeletal system 
to which this notation refers.  

A September 1992 VA treatment record notes complaints of 
patellar tenderness; an X-ray examination was negative.  The 
report of a VA examination, conducted later in September 
1992, shows complaints by the veteran to include right hip 
and knee pain.  The report indicates diagnoses to include 
gynecological and jaw disorders, and "[n]umerous other 
complaints...without physical findings."  Radiographic studies 
of the knees conducted at that time revealed that bony 
structures and soft tissues were normal, and that joint 
spaces were normally maintained.  

The report of a March 1997 VA examination shows diagnoses to 
include bilateral arthralgia of the knees, no objective 
findings.  Likewise, the report of a February 2003 VA 
examination, while noting the veteran's cited history of 
bilateral knee problems beginning during service and 
continuing to the present, indicates that no diagnosis could 
be rendered "because there is no pathology to render a 
diagnosis."

Analysis

As was discussed above, the law requires that the disability 
for which service connection is sought must be currently 
manifested.  In the instant case, the disability for which 
service connection is requested is a bilateral knee disorder.  
The medical evidence, however, does not demonstrate that any 
such disability has been identified on clinical review.  The 
reports of VA examinations conducted in 1992, 1997, and 2003 
all indicate that no knee pathology was identified.  While 
the veteran has claimed, both on examination and before the 
Board, that she has a bilateral knee disorder that began 
during service, it remains undisputed that the clinical 
record is devoid of any findings that disability of either 
knee is manifested.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, in particular Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a 
diagnosed bilateral knee disability, service connection may 
not be granted.  The lack of a current disability is 
dispositive of this appeal.  

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for the veteran's 
claimed bilateral knee disability is not appropriate, 
inasmuch as the preponderance of the evidence is against this 
claim.


ORDER

Service connection for a bilateral knee disability is denied.




REMAND

The veteran has also requested service connection for 
squamous metaplasia and ovarian cyst removal.  After a review 
of the record, the Board finds that additional development of 
the evidence must be undertaken, and that remand of this 
claim is appropriate.

In particular, the Board notes that the veteran failed to 
report for a VA gynecological examination scheduled for 
February 10, 2003.  The claims file, however, does not 
contain information whereby VA could verify that she was 
advised of the date, time and location of this examination.  
The Board takes special note of the fact that she showed up 
for an orthopedic examination on that same date.  It is 
unclear as to whether the responsibility for the veteran's 
failure to report for her gynecological examination is 
primarily that of VA, or the veteran.  Nonetheless, the Board 
is of the opinion that another attempt should be made for the 
veteran to be accorded a gynecological examination, in order 
to determine whether any gynecological disability currently 
manifested is etiologically related to her in-service 
gynecological problems. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be scheduled for a 
VA gynecological examination.  All 
information regarding the date, time and 
location of this examination should be 
associated with the veteran's claims 
file, to include a copy of the letter 
from VA advising her of this information.  
The veteran should also be advised of the 
provisions set forth at 38 C.F.R. 
§ 3.655(a) and (b), pertaining to the 
failure to report for a scheduled VA 
examination without good cause.

2.  The gynecologist should examine the 
veteran in order to identify any current 
gynecological problems, to include but 
not necessarily limited to squamous 
metaplasia and ovarian cyst removal 
and/or the residuals thereof, and 
ascertain whether any identified 
disorders were initially manifested 
during the veteran's period of service or 
are otherwise related to an in-service 
injury or disease.  All tests indicated 
are to be conducted at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical and 
legible manner on the examination report.  
The veteran's claims folder is to be made 
available to the examiner, for his or her 
review and referral, prior to the 
examination.  He or she is to indicate on 
the examination report that review of the 
claims folder was accomplished prior to 
the examination.

3.  Following completion of the above, 
VBA should review the claim, and 
determine whether service connection for 
squamous metaplasia and ovarian cyst 
removal can now be granted.  If the 
decision remains adverse to the veteran, 
she and her representative should be 
furnished with a supplemental statement 
of the case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The veteran need take no action until she is so informed.  
The purpose of this REMAND is to obtain additional evidence.  
No inference as to the final disposition of this claim should 
be made.



			
	L. BARNARD	R. SULLIVAN
	        ActingVeterans Law Judge                                
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
C. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


